Title: To George Washington from William Livingston, 8 March 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir—
            Trenton [N.J.] 8th March 1780
          
          I must apologize to your Excellency for this Application; the Singularity of which I hope will be the more excusable from the particular Regard which the most respectable part of our Citizens have for the unfortunate Person in whose behalf it is made.
          The Enemy in the Month of December last, offered us the following Exchange of Prisoners,
          
            
              Collo. Hendrickson
              for
              Collo. Billop
            
            
              Liut. Collo. Reynolds
              
              Lt Collo. Simco
            
            
              Capt. Fitzrandolph
              
              Capt. Pitcairne
            
            
              Liut. Jackson
              
              Liut. Campbell
            
            
              John Leshier
              
              ——
            
          
          As our Chief object was to procure the Release of Capt. Fitzrandolph who is an excellent Partizan, and of Leshier who had then been above four months in Irons; and firmly believing that Pitcairne was a Prisoner to this State, & thus at our disposal, and that from the high Estimation in which Simco was held by

the Enemy it was a most favourable opportunity to procure the Liberation of Fitzrandolph & Leshier (for the latter of whom we were to send in any Private) we readily agreed to the proposal. But in the Interval of time between our acceeding to the Proposition & the Execution of the Terms I was alarmed to hear that Pitcairn was a Prisoner to the United States & consequently not exchangeable by New Jersey. To alleviate however my Anxiety on that occasion I was at the same time informed that Collo. Beaty had given Assurances to the Commissary of Prisoners for this State that there was a probability of obtaining your Excellency’s consent for sending him in for Fitzrandolph; & to the best of my Recollection, our Commissary was not to part with the rest of those who were to be released by us without being sufficiently ascertained of that fact. Those prisoners have however been exchanged, & all those who were to be released by the Enemy have been accordingly discharged by them except Fitzrandolph, whom, to my great mortification, I am now told they are determined not to set at Liberty for any other Prisoner than Pitcairn. If therefore your Excellency can with Propriety consent to exchange Pitcairn for Randolph, it will be the means of procuring the Liberty of a very brave, a very honest, & a very useful man, & who, from the caprice or Malignity of the Enemy, is so circumstanced as to have no Prospect of being redeemed from Captivity upon any other Terms. If on the contrary it cannot be done consistent with established Practice, I doubt not Mr Fitzrandolph will, with his usual Fortitude, resign himself to his Fate; & your Excellency excuse my Importunity which solely originates from my Attachment to experienced Merit and my Feelings for a Man, who on Account of that Merit, has suffered a long Imprisonment embittered with all that Rigour & Severity for which our Enemies have so justly rendered themselves infamous—I have the honour to be with great Esteem Dear Sir your Excellencys most humble & most obedient Servant
          
            Wil: Livingston
          
        